Per Curiam.
Defendant pleaded guilty to a charge of attempted larceny in a building, CL 1948, §§ 750.92, 750.360 (Stat Ann 1962 Rev § 28.287; 1954 Rev § 28.592). The crime took place May 3, 1967. The one real issue raised by his appeal is his contention that a motivating factor in his decision to plead guilty was the fact that he had previously signed a confession while in custody and without benefit of counsel, and that the trial court’s failure to inquire into this fact when testing the voluntariness of his plea under GCR 1963, 785.3(2), invalidated the plea.
*297Under the rationale of People v. Dunn (1968), 380 Mich 693, the requirements of the rule have been met.
Affirmed.
Fitzgerald, P. J., and R. B. Burns and Robinson, JJ., concurred.